t c memo united_states tax_court patrick schlievert and shirley m schlievert petitioners v commissioner of internal revenue respondent docket no filed date patrick schlievert and shirley m schlievert pro_se stephen a haller for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax for respondent also determined that all dollar amounts are rounded to the nearest whole number petitioners were liable for the accuracy-related_penalty under sec_6662 a for we are asked to decide whether petitioners a university professor and a homemaker engaged in their record label activity for profit under sec_183 during we hold that they did not engage in their record label activity with a bona_fide profit objective and are therefore not entitled to deduct losses from the activity we are also asked to decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 for we hold that they are findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in iowa when they filed the petition i petitioners dr schlievert is a professor and the head of the microbiology department at the university of iowa carver college of medicine university before becoming a professor dr schlievert worked as a geologist and pursued a master’s degree in science education dr schlievert earned a dollar_figure salary during all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated from the university mrs schlievert is a homemaker together petitioners have a net_worth of dollar_figure million dr schlievert created and co-founded two biotechnology companies these companies develop drugs to prevent and treat infectious diseases one company is organized as an llc while the other is incorporated each company employs an attorney at least one ph d scientist and a ceo the companies are built on dr schlievert’s expertise in immunology and infectious diseases the companies have a business plan and a timeline toward profitability but are not yet profitable before petitioners had no experience with the music industry or record labels ii sara schlievert and the band sara schlievert petitioners’ only child attended the university of southern california to study and major in music industry sara interned at atlantic records as an acquisitions and repertoire specialist while interning sara discovered the rock band the gallery band the band originally from massachusetts moved to california in hopes of making it big the band was unable to sign with atlantic records sara subsequently began managing the band sometime in a year an acquisitions and repertoire specialist’s principal duties are to find and recruit musical talent for a record company later sara pitched the idea of producing the band’s record to petitioners petitioners agreed petitioners entered into an oral agreement agreement with the band to fund the band’s expenses the agreement provided that petitioners would be repaid for all expenses from any money the band received from a future record label advance or of the money from record sales petitioners would also receive of the amount over dollar_figure that the band earned the agreement also required that sara continue to serve as the band’s manager for a fee iii surf petitioners named their record label activity schlievert’s ultimate record facility or surf because dr schlievert enjoys surfing petitioners have not registered surf as a trademark nor advertised as surf additionally petitioners have not incorporated surf nor organized surf as an llc petitioners’ record label activity has never had a bank account or any employees nor has petitioners’ record label activity invested in or sought out other bands petitioners have however read a book to inform themselves how the music business operates petitioners testified to reading all you need to know about the music business by donald s passman petitioners also discussed their record label activity with university of california professors iv record label activity the agreement provided for sara’s fronting the band’s expenses from her personal checking account or with her personal credit card petitioners would then reimburse sara petitioners paid funds neither directly to the band nor for the band via a separate bank account at trial petitioners presented a list of itemized expenses but showed no receipts or invoices petitioners’ record label activity sustained losses of dollar_figure in dollar_figure in and dollar_figure-dollar_figure in the band released an album in an extended play cd warren huart produced the cd and the band copyrighted its content inside the jacket cover the band gives thanks to petitioners along with other people petitioners did however retain the master recordings since petitioners have invested less and less in the band and likewise in their record label activity petitioners have not pursued other talent or any other related activity aside from investing money in the band in petitioners refrained entirely from investing in the band or their record label activity petitioners presented no evidence of gross_receipts or sales of any kind except with respect to the first quarter of petitioners concede that they are waiting to make any further investments until they can deduct expenses relating to their record label activity the band on the other hand has continued to tour and to produce music v income_tax returns petitioners filed a form_1040 for and reported a dollar_figure net_loss on the attached schedule c the schedule c described petitioners’ business as record label recording industry petitioners claimed dollar_figure of advertising expenses dollar_figure of commissions and fees dollar_figure of legal and professional services dollar_figure of supplies and dollar_figure of travel_expenses petitioners reported no gross_receipts or sales on the schedule c and likewise reported no gross_income petitioners reported a dollar_figure net_loss on the schedule c for the following year the schedule c for described petitioners’ business as music industry respondent disallowed the schedule c losses for determined a deficiency for that year and determined that petitioners were liable for an accuracy-related_penalty petitioners timely filed a petition petitioners had a dollar_figure net profit for the first quarter of opinion we must decide whether petitioners engaged in their record label activity for profit under sec_183 during respondent asserts that petitioners’ record label activity was nothing more than a means to support and help sara petitioners’ daughter break into the music industry petitioners on the other hand contend their record label activity was conducted with a bona_fide profit objective we are also asked to decide whether petitioners are liable for the accuracy-related_penalty we address each of these issues in turn i expense deductions we first address the burden_of_proof generally the commissioner’s deficiency determination is presumed correct and the taxpayer bears the burden of proving the determination is improper see rule a 290_us_111 908_f2d_369 8th cir rev’g tcmemo_1988_468 an appeal in this case would lie to the u s court_of_appeals for the eighth circuit eighth circuit absent a stipulation to the contrary where the court_of_appeals to which appeal lies has decided an issue that is squarely in point we will follow the decision of that court 54_tc_742 aff’d 445_f2d_985 10th cir the eighth circuit requires that a taxpayer have a bona_fide objective of realizing profit from an activity to deduct expenses relating to that activity evans v commissioner f 2d pincite see also 88_tc_464 accordingly petitioners must prove they engaged in their record label activity with a bona_fide profit objective to be entitled to deduct expenses relating to their record label activity see evans v commissioner f 2d pincite we now turn to whether petitioners may deduct expenses related to their record label activity deductions are allowed for all ordinary and necessary expenses paid_or_incurred during the tax_year in carrying_on_a_trade_or_business or for the production_of_income sec_162 sec_212 we look to sec_183 in conjunction with sec_162 to determine whether an activity is engaged in for profit this court considers whether an activity is engaged in for profit on a case- by-case basis taking into account the facts and circumstances involved see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir we structure our analysis of whether an activity is engaged in for profit around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort the taxpayer expended in carrying on the activity the expectation that the assets used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and whether elements of personal pleasure or recreation are involved id no single factor or set of factors is determinative nor is the existence of a majority of factors favoring or disfavoring a profit objective controlling verrett v commissioner tcmemo_2012_223 see evans v commissioner f 2d pincite sec_1_183-2 income_tax regs certain factors may be given more weight than others because they are more relevant to the facts see vitale v commissioner tcmemo_1999_131 aff’d without published opinion 217_f3d_843 4th cir not all factors may apply in any case see green v commissioner tcmemo_1989_436 see also akelis v commissioner tcmemo_1989_182 greater weight is given to objective facts over the taxpayer’s subjective intent see 72_tc_659 sec a and b income_tax regs we focus now on each of the nine factors in turn manner in which the taxpayer conducts the activity we begin by considering whether petitioners carried on their record label activity in a businesslike manner see sec_1 -2 b income_tax regs we consider whether the taxpayer conducted the activity in a manner substantially_similar to other activities of the same nature that were profitable and whether the taxpayer kept accurate books_and_records engdahl v commissioner t c pincite johnson v commissioner tcmemo_2012_231 wilmot v commissioner tcmemo_2011_293 smith v commissioner tcmemo_2007_ aff’d 364_fedappx_317 9th cir sec_1_183-2 income_tax regs petitioners contend that they carried on their record label activity in a businesslike manner by advertising educating themselves and relying on experts in the music industry respondent contends that petitioners did not operate their record label activity like a business the trial record does not reflect that petitioners ran their record label activity like a business specifically the trial record does not reflect that petitioners formed an entity as they were advised to do or prepared a business plan a profit or loss statement a balance_sheet or a financial break-even analysis for their record label activity while a sophisticated business plan is not necessary a taxpayer should keep records that enable the taxpayer to make informed business decisions 809_f2d_355 7th cir aff’g tcmemo_1985_523 dodge v commissioner tcmemo_1998_89 aff’d without published opinion 188_f3d_507 6th cir theoretically a business plan and records are used to develop a profitable business failure to maintain adequate_records however indicates a lack of necessary profit intent 166_fedappx_265 8th cir aff’g tcmemo_2004_252 zidar v commissioner tcmemo_2001_ further sara paid all of the band’s expenses through her personal checking account or her personal credit card petitioners would then reimburse sara petitioners provided a list of itemized expenses but provided no evidence of sara’s giving petitioners receipts or invoices of the band’s expenses such commingling of funds indicates that an activity is more closely related to a hobby than a business see bush v commissioner tcmemo_2002_33 aff’d 51_fedappx_422 4th cir lundquist v commissioner tcmemo_1999_83 aff’d without published opinion 211_f3d_600 11th cir nor did petitioners pursue and produce music in a businesslike manner petitioners represent only one band and have made no effort to develop or find other talent petitioners have no internet presence for their music activity no active presence in the recording or producing industry and have not sought methods to increase their exposure to the industry unlike others in the music industry petitioners do not represent any other bands nor do they have any employees due to the risky nature of the music industry it is imprudent to work with only one band petitioners never advertised as a record label petitioners’ activity is not even recognized as a record label on the only album they purportedly produced save for petitioners’ being thanked on the cd jacket along with other people nowhere on the band’s record is the label surf or anything indicating petitioners’ professional relationship with the band rather the copyright on the cd belongs to the band and the production credits go to warren huart we are not questioning whether the band members are bona_fide musicians we are however questioning whether petitioners’ relationship to the band was carried on in a businesslike manner because petitioners do not invest in any other band their record label activity is inextricably tied to the band’s activity here petitioners are conflating their record label activity with the legitimacy of the band we hold that petitioners did not conduct their record label activity in a businesslike manner this factor favors respondent the expertise of the taxpayer or his or her advisers we now turn to the second factor the expertise of petitioners and their advisers extensive study of accepted business principles or consultation with experts in the given field may demonstrate a profit_motive sec_1_183-2 income_tax regs additionally a taxpayer should undertake a bona_fide investigation of factors that would affect the activity’s profitability burger v commissioner f 2d pincite golanty v commissioner t c pincite mitchell v commissioner tcmemo_2001_269 underwood v commissioner tcmemo_1989_625 petitioners argue that they took steps to educate themselves and consulted experts about the music industry petitioners talked to university of california professors read a book and relied heavily on their daughter because they themselves have no experience or background in the music industry petitioners testified to having consulted university of california professors who told them that it is common practice to have an oral contract with a band the trial record does not reflect however the nature of the professors’ expertise nor does the trial record provide a basis for us to believe that the professors petitioners consulted at the university of california were experts in the music industry further investing large sums of money as petitioners here did over an extended period and without a written contract is poor business practice even if done pursuant to advice petitioners were also encouraged to form an llc for liability purposes yet they appear to have ignored that advice petitioners also read a book about the music business we are not convinced however that petitioners heeded the advice in the book they read moreover one book does not an expert make finally petitioners contend they relied on sara’s expertise sara majored in music industry interned in the industry and managed the band for a year before petitioners began funding the band we do not question sara’s enthusiasm for the music industry we do however question her expertise sara had no experience managing any other band and a degree coupled with an internship in any field falls short of qualifying anyone as an expert we give little weight to petitioners’ reliance on sara as an expert the trial record does not show that petitioners sought reliable advice on how to operate a record label this factor favors respondent the taxpayer’s time and effort the amount of time and effort petitioners expended in carrying on the activity is the third factor see sec_1_183-2 income_tax regs a taxpayer who dedicates a substantial amount of personal time and effort to the activity may have a profit objective especially where the activity does not involve substantial personal or recreational aspects giles v commissioner tcmemo_2005_28 if however a taxpayer spends little time and effort on the activity but hires a competent and qualified_person to carry on the activity a profit_motive may still be indicated burrus v commissioner tcmemo_2003_285 dr schlievert purportedly devoted a substantial amount of time and effort to their record label activity the objective facts however contradict his assertion dr schlievert is a full-time professor the head of the microbiology department at the university and a co-founder of two other companies in that field mrs schlievert did not testify to contributing any amount of time to their record label activity although a taxpayer may engage in more than one trade_or_business at any one time it is unlikely petitioners were able to devote a substantial amount of time and effort to their record label activity see 74_tc_525 aff’d without published opinion 681_f2d_805 3d cir storey v commissioner tcmemo_2013_59 vitale v commissioner tcmemo_1999_131 petitioners emphasize that they financed warren huart a prominent record producer to produce the band’s cd mr huart however was not an employee of petitioners’ record label activity here again petitioners are conflating the activities of the band paying someone to produce the band’s record with the activity of providing funds to the band petitioners admit that their record label activity had no employees petitioners failed to hire a qualified and competent person to carry on their record label activity thus this factor favors respondent because petitioners did not have any employees and did not spend a substantial amount of time on the activity expectation that property will appreciate in value next we turn to whether there is an expectation that the assets used in the activity will increase in value a taxpayer may intend to reap a profit not only from the operation of an activity but also from the appreciation of assets used in the activity sec_1_183-2 income_tax regs the test is whether there was a bona_fide expectation that the assets used in the activity would increase in value engdahl v commissioner t c pincite although an appreciation expectation may indicate a profit objective expectation alone is not sufficient to demonstrate the activity was engaged in for profit sanders v commissioner tcmemo_1999_208 lujan v commissioner tcmemo_1992_417 beltran v commissioner tcmemo_1982_153 petitioners own the master recording of the songs used to produce the band’s cd if the band were to be successful petitioners might expect the master recording to increase in value nowhere in the trial record however is the value of the master recording much less the amount petitioners expect the recording to be worth in the future the recording may in fact greatly appreciate the chance of great appreciation however is low this factor is neutral taxpayer’s success in other similar or dissimilar activities we now look to petitioners’ success in other activities finding that a taxpayer has successfully engaged in making other activities profitable may show that the taxpayer has a profit objective even though the current activity is unprofitable sec_1_183-2 income_tax regs petitioners argue that their background and experience co-founding two biotechnology companies lends credence to qualifying their record label activity as a trade_or_business respondent argues that petitioners’ lack of experience or success in the music industry is in line with a lack of profit_motive we agree with respondent dr schlievert established two biotechnology companies the biotechnology companies have a timeline toward profitability and are built on dr schlievert’s expertise in immunology and infectious diseases neither company is however profitable petitioners’ record label activity on the other hand has no employees no apparent business plan and no timeline toward profitability furthermore dr schlievert’s only connection to the music industry is through his daughter the manner in which the biotechnology companies are run is vastly different from that of petitioners’ record label activity for example each biotechnology company employs professionals and has a business plan their record label activity in contrast had neither employees nor a business plan the manner in which petitioners carried on their record label activity makes it less likely that they entered into their record label activity with a bona_fide profit_motive this factor favors respondent taxpayer’s history of income or loss and amount of profits we next examine the sixth and seventh factors petitioners’ history of income or losses and any amount of profits in tandem sec_1_183-2 and income_tax regs losses during the startup stage of an activity may or may not signal that the activity is engaged in for profit sec_1_183-2 income_tax regs substantial losses may however indicate that the taxpayer did not conduct the activity for profit golanty v commissioner t c pincite sec_1 b income_tax regs we also consider the amount of occasional profits if any from the activity sec_1_183-2 income_tax regs absent actual profits a showing of potentially substantial returns could indicate a profit_motive see giles v commissioner tcmemo_2005_28 dawson v commissioner tcmemo_1996_417 petitioners had no gross_receipts or sales in accordingly petitioners reported no income from their record label activity for for the two years after petitioners claimed losses the only income petitioners report is dollar_figure for the first quarter of since petitioners have spent substantially less on the band each year and have not spent anything on the band in our examination of the agreement indicates that theoretically petitioners should have received of the band’s income from sales beginning in the trial record shows the band released its cd and was selling tickets to shows during petitioners did not receive any proceeds until three years later however although the band’s profits were minimal if the agreement had been respected petitioners would have received a portion of the band’s sales income it therefore appears as though profit was not petitioners’ primary motive because they failed to collect revenue in petitioners concede that they are refraining from any further investing until they are able to deduct expenses related to their record label activity this concession is particularly detrimental to petitioners’ argument because profit must be the primary objective for expenses to be deductible and profit means economic profit independent of tax savings see 81_tc_210 40_tc_34 petitioners have discontinued investing in the band even though the band has continued to tour and produce music we are unpersuaded by petitioners’ reliance on the band’s activities to legitimize their own attempt to deduct expenses relating to their record label activity these factors favor respondent financial status of the taxpayer we now look to petitioners’ financial status substantial income from sources other than the activity may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved sec_1_183-2 income_tax regs substantial income from other sources may indicate the activity is not engaged in for profit as losses from the activity would generate substantial tax benefits id see dirkse v commissioner tcmemo_2000_356 kahla v commissioner tcmemo_2000_127 aff’d 273_f3d_1096 5th cir respondent argues that petitioners’ substantial wealth and income enabled them to fund their daughter’s band promotion without affecting their living standards petitioners nevertheless argue that as a matter of public policy this court should recognize the legitimacy of their record label activity to encourage economic development petitioners’ counterargument that we should encourage entrepreneurship is both creative and lacking in merit dr schlievert has earned a substantial income as a successful microbiologist and academic and with a net_worth of at least dollar_figure million petitioners had sufficient wealth and income to fund the band while simultaneously assisting their daughter to pursue her chosen career furthermore the lack of profitability also benefited petitioners because they would have paid more tax but for the deduction of the expenses this factor favors respondent elements of personal pleasure finally we weigh elements of personal pleasure in carrying on the activity personal or recreational motives in conducting an activity may indicate a lack of profit objective sec_1_183-2 income_tax regs respondent argues that petitioners derived personal pleasure in watching their daughter succeed in her field of choice petitioners argue that their record label activity is not a hobby and that they derived no recreational benefit from carrying on their record label activity this case is not significantly different from any other case where this court has denied a parent’s attempt to deduct investments in his or her child’s career see bernardo v commissioner tcmemo_2004_199 taxpayer lacked requisite profit_motive for deducting expenditures she made to further daughter’s singing career bush v commissioner tcmemo_2002_33 taxpayer did not engage in managing his daughter’s ballet career with a profit_motive mccarthy v commissioner tcmemo_2000_135 taxpayer did not engage in managing his son’s motocross racing with intent to make a profit demattia v commissioner tcmemo_1998_87 taxpayer’s golf sponsorship agreement with his son was not entered into with an honest objective of making a profit nova v commissioner tcmemo_1993_563 same petitioners had no connection to the music industry or the band until sara facilitated the agreement between the two parties petitioners entered into the agreement with the band at an important time in sara’s life sara was not yet employed full time and petitioners were still supporting her by paying her living_expenses by requiring the band to keep sara on as their manager for a fee petitioners sought to provide sara with valuable experience as well as an income sara is now fully employed and is progressing in her career instead of finding new bands and expanding their opportunities petitioners have discontinued investing in their record label activity supporting sara though laudable is not deductible after considering all the factors as applied to the unique facts and circumstances of this case and all other facts we consider relevant we conclude that petitioners did not engage in their record label activity for profit within the meaning of sec_183 therefore petitioners are not entitled to deduct expenses in excess of gross_income from the activity ii accuracy-related_penalty we now focus on whether petitioners are liable for an accuracy-related_penalty under sec_6662 for a taxpayer is liable for an accuracy- related penalty on any part of an underpayment attributable to either a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations sec_6662 and a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1 a income_tax regs negligence includes any failure to make a reasonable attempt to comply with the code or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 sec_1_6662-3 income_tax regs a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs the commissioner has the burden of production and must come forward with sufficient evidence showing that it is appropriate to impose a penalty sec_7491 see 116_tc_438 the taxpayer bears the burden_of_proof as to any defense to the accuracy-related penalty such as reasonable_cause sec_7491 rule a higbee v commissioner t c pincite respondent has met his burden of production with respect to petitioners’ substantial_understatement_of_income_tax see sec_6662 the record indicates that petitioners reported income_tax of dollar_figure for as explained above petitioners understated their income_tax_liability for by dollar_figure the tax required to be shown on the return for purposes of determining whether there was a substantial_understatement_of_income_tax here is the sum of these two amounts dollar_figure ten percent of the tax required to be shown on the return is dollar_figure the understatement of dollar_figure is greater than dollar_figure which is greater than of the tax required to be shown on the return respondent therefore met his burden of production petitioners do not address the penalty issue in their brief nor did petitioners present evidence that they had reasonable_cause for any portion of any underpayment we therefore find that petitioners are liable for the penalty we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
